Exhibit TierOne BANK SAVINGS PLAN AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN This Amended and Restated Supplemental Executive Retirement Plan (“Plan”) of TierOne Bank (the “Bank”) is adopted effective as of December 17, 2008 (the “Effective Date”).The Plan as amended and restated shall in all respects be subject to the provisions set forth herein.The Plan was originally established by the Bank effective as of October 1, 2002, amended and restated effective as of July 27, 2006 and amended as of December 29, 2006 for the purpose of permitting the officers listed in Appendix A attached hereto who participate in the TierOne Bank Savings Plan (the “401(k) Plan”) to receive retirement and savings benefits pursuant to this Plan in excess of the limitations imposed by Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415 of the Internal Revenue Code of 1986, as amended, and any regulations relating thereto (the “Code”). This Plan is being amended and restated to comply with the requirements of Section 409A of the Code, including the guidance issued to date by the Internal Revenue Service (the “IRS”) and the final regulations issued by the IRS in April 2007.No benefits payable under this Plan shall be deemed to be grandfathered for purposes of Section 409A of the Code. The Plan shall at all times be characterized as a “top hat” plan of deferred compensation maintained for a select group of management or highly compensated employees, as described under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended, and any regulations relating thereto (“ERISA”).The Plan has been and shall continue to be operated in compliance with Section 409A of the Code.The Plan is an unfunded plan for tax purposes.The provisions of the Plan shall be construed to effectuate such intentions. Accordingly, the Bank hereby adopts this amended and restated Plan pursuant to the terms and provisions set forth below: ARTICLE I DEFINITIONS In addition to those terms defined above, the following terms shall have the meanings hereinafter set forth whenever used herein: 1.1.“401(k) Allocation” means the retirement and savings benefit allocable to the individual account of a participant in the 401(k) Plan pursuant to Article III of the 401(k) Plan. 1.2.“Board” means the Board of Directors of the Bank. 1.3.“Change of Control” means a change in the ownership of the Corporation or the Bank, a change in the effective control of the Corporation or the Bank or a change in the ownership of a substantial portion of the assets of the Corporation or the Bank, in each case as provided under Section 409A of the Code and the regulations thereunder. 1 1.4“Corporation” means TierOne Corporation, the owner of 100% of the issued and outstanding common stock of the Bank. 1.5.“Corporation Common Stock” means shares of common stock of the Corporation. 1.6“Deferral Account” shall mean the separate account established on behalf of each Participant in the Plan, which shall be credited with a Supplemental Savings Deferred Allocation each year pursuant to Article III and which shall be credited or debited in accordance with Articles IV and V hereof. 1.7.“Disability”means in the case of any Participant that the Participant: (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the
